LOCKEMY, J.,
concurs in part and dissents in part.
I respectfully concur in part and dissent in part. I concur with the majority’s holding that the circuit court erred in failing to charge self-defense to the jury. However, I dissent in the majority’s decision to reverse the circuit court as to Williams’ request to charge the jury on the law of accident.
Williams’ testimony is the only evidence in the record supporting a charge that could excuse him of killing the victim. Williams testified he noticed the victim had a gun in his boxer shorts as he approached the porch. When Williams saw the victim reach for the gun, he jumped over the porch bannister and ran back towards the car where, according to one version of Williams’ testimony, Kelly threw him a loaded shotgun. Williams, who feared he would be shot in the back, turned around and faced the victim. Williams testified he did not remember pulling the trigger, but admitted firing the shotgun as the victim pointed the revolver at him. Williams claimed he was pointing the shotgun toward the ground when he fired and did not intentionally shoot the victim. If the jury believes Williams’ testimony that he was defending himself by arming himself with the shotgun, then, after a proper charge of self-defense, the jury can acquit Williams. The jury can choose whether or not to believe Williams intended to shoot the victim. Either way, self-defense should have been charged because Williams presented the shotgun in response to the aggression of the victim.
Although I agree with my colleagues that self-defense and accident charges are not per se mutually exclusive, I believe they exclude each other in this case. I state this with the *319knowledge that the jury can accept the testimony of a witness as a whole or in part, and may believe the testimony of one witness and not another. As the majority states, homicide will be excusable on the ground of accident when (1) the killing was unintentional; (2) the defendant was acting lawfully; and (3) due care was exercised in the handling of a weapon. See Chatman, 336 S.C. at 153, 519 S.E.2d at 102. Here, none of the evidence presented supports a finding that Williams acted lawfully. Element one is satisfied by Williams’ testimony that he did not intentionally shoot the victim. Additionally, although a stretch, catching a loaded shotgun in mid-air and reeling around like John Wayne in Rio Bravo3 to face a charging “demented” person could be considered handling a weapon with due care. However, even though the first and third elements may be satisfied, no evidence was presented to satisfy the second element. If Williams shot the victim because he reasonably believed the victim was about to kill him, then he was acting in self-defense. If that was not the case, as other witnesses stated, or the belief was not reasonable, then Williams’ presentation of the shotgun was not lawful. Whether Williams shot at the ground, into the air, or not at all, he committed a crime by presenting a firearm. Williams’ presentation of the shotgun was only lawful if it was presented in self-defense.
Accordingly, I concur with the majority’s holding that the circuit court erred in failing to charge the jury on self-defense and that this case should be remanded for a new trial. However, I do not believe the circuit court erred in not charging the law of accident.

. Rio Bravo (Warner Bros. Pictures 1959).